Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/11/2019. The instant application has claims 1-18 pending. The system, method and medium for decrypting the key for encrypted information to identify the service provider and determining reliability. There a total of 18 claims.

Allowable Subject Matter
Claims 4, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

---- Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is not clearly and concisely describing the invention. The abstract mentions in odd manner what receiving includes, attempting includes, determining includes.  Correction is required.  See MPEP § 608.01(b).

----The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The method, system and computer-readable medium for service provider determining the reliability before presenting to user.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "determining a reliability of the service based on decoded result" in claims 1, 7 and 13  is a relative term which renders the claim indefinite.  The term "determining a reliability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is mentioned in specifications as the first service provider relies on second service provider to fulfill the request, thus the first service provider reliability is lowered see Specification Page 5 Par.1. There are other interpretations that reader can make like the bandwidth, latency of the service is sub-par, the data integrity cannot be validated, etc. The applicant is encouraged to provide more clearer language.


Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “decoding key” in claim 1, 4, 7, 10, 13, 16 and “decoding” in claim 6, 12, 18  is used by the claim to mean “decrypting,” while the accepted meaning is “decoding an encoded information.” The term is indefinite because the specification does not clearly redefine the term. That is, encoding and decoding is different from encrypting and decrypting. The language is used interchangeably, but the meanings are different. The examiner recommends “decrypting key” to rectify the issue. Encoding is used to mean redundancies are eliminated and complexity of data is reduced, and prepared for compression see Webopedia definition https://www.webopedia.com/definitions/encode/. While encrypting is used to means putting into unintelligent form to thwart intrusion or preserve privacy of information.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-9,11-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2002/0083178 to Brothers in view of US Patent Pub 2018/0234401 to Cates.

Regarding Claim 1, 7, 13,  Brothers discloses A non-transitory computer-readable recording medium having stored therein terminal controlling instructions comprising: receiving, from a server of a second provider that provides a service for supporting a delivery of content performed by a first provider, encrypted information with the content, the first provider encrypting information on the service to obtain the encrypted information(Fig. 1A item 12, the browser displays the content received in encrypted from a resource subsystem & Par. 0095 & Par. 0092); attempting decoding the encrypted information, which is received in the receiving, by using a decoding key that is provided by the first provider(Par. 0092, access right and decoding key used to decrypt & Par. 0085).  

Brothers does not disclose the reliability of service being determined. However,  Cates discloses determining a reliability of the service based on a decoded result in the decoding(Par. 0021-0023, the parameters are extracted and inserted into URL).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Brothers  invention of presenting encrypted content  to include determining reliability of service in order to parameters being extracted and determining reliability as taught in  Cates see Par. 0022.



Regarding Claim 2, 8, 14,  Brothers discloses the non-transitory computer-readable recording medium according to claim 1, further comprising: when determining that the service is reliable in the determining, providing information on the reliability(Par. 0087, clicking on the hyperlink and the secure URL having access right data).  

Regarding Claim 3, 9, 15, Brothers discloses the non-transitory computer-readable recording medium according to claim 2, wherein the providing includes displaying, as the information on the reliability, information indicating that the first provider relies on the second provider (Par. 0087, clicking on the hyperlink and the secure URL having access right data).  

Regarding Claim 4, 10, 16, Brothers discloses the non-transitory computer-readable recording medium according to claim 1, wherein the receiving includes receiving encrypted information that is encrypted by using a secret key issued by the first provider, and the attempting decoding includes attempting decoding by using a public key that corresponds to the secret key provided by the first provider.  

Regarding Claim 5, 11, 17, Brothers discloses the non-transitory computer-readable recording medium according to claim 1, wherein the receiving includes receiving, as the encrypted information encrypted by the first provider, Uniform Resource Locator (URL) 

Regarding Claim 6, 12, 18, Brothers discloses the non-transitory computer-readable recording medium according to claim 5, wherein the determining includes determining whether decoded information decoded in the decoding coincides with the received URL information of the server of the second provider(Par. 0093, the IP address of WAD authenticated & Par. 0085)
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2013/0125247 to Sprague, which discloses the decoding of key for accessing URI. 



US Patent Pub 208/0181414 to Deaver, which discloses the scheduled key for decrypting archive file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov